Citation Nr: 0310474	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-05 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for an acquired eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had recognized active service from January 1942 
to August 1942, and from May 1943 to April 1946.  It was 
determined by an Administrative Decision in May 1998 that 
from May 23, 1942, to August 26, 1942, the veteran was a 
prisoner-of-war [POW] of the Empire of Japan.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court), dated March 6, 2002, which granted a 
joint motion for remand, vacated an August 2000 Board 
decision, and remanded the case for further development.  The 
case arose from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


REMAND

Review of the evidentiary record shows that the appeal 
originally consisted of three issues - entitlement to service 
connection for a disability of the heart, and whether new and 
material evidence had been presented sufficient to reopen 
claims for entitlement to service connection for shrapnel 
wound of the left foot and an acquired eye disability.  In 
June 2002, the Board issued a decision with respect to the 
issues involving new and material evidence.  The Board found 
that new and material evidence had not been received with 
respect to the issue involving the left foot; however, the 
Board also found that new and material evidence had been 
received with respect to an acquired eye disorder.  Hence, 
that issue was reopened.  The Board, in that decision, 
notified the veteran that it would be undertaking additional 
development of the issues involving the eyes and heart 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The Board 
notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would then issue a decision.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs,  Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).  In the decision, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  It was further determined that the Board was not 
allowed to consider additional evidence without remanding the 
case to the agency of original jurisdiction for initial 
consideration and without having a waiver by the appellant.  
Therefore, in accordance with the instructions given by the 
Federal Circuit Court, this case must be remanded to the RO 
for initial consideration of the information developed by the 
Board.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Request that the veteran identify all 
medical facilities at which he has 
received treatment or diagnostic work for 
his acquired eye disorder and ischemic 
heart disease, since January 2002 to the 
present, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Obtain and associate with the claims file 
all treatment records of which the 
veteran provides adequate notice.  

2.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
38 U.S.C.A. § 5103A(b) (West 2002).

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.

After the above requested development has been accomplished, 
the RO must then readjudicate the veteran's claims, with 
application of all appropriate laws and regulations and 
consideration of any additional information obtained as a 
result of this remand.  If the benefits sought on appeal 
remain denied, the veteran and his representative should be 
provided a supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



